Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.001 par value, of Xstelos Holdings, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:January 16, 2013 /s/ Jonathan M. Couchman JONATHAN M. COUCHMAN COUCHMAN ADVISORS, INC. By: /s/ Jonathan M. Couchman Name: Jonathan M. Couchman Title: President COUCHMAN CAPITAL LLC By: /s/ Jonathan M. Couchman Name: Jonathan M. Couchman Title: Managing Member COUCHMAN INVESTMENTS, LP By: Couchman Capital LLC its General Partner By: /s/ Jonathan M. Couchman Name: Jonathan M. Couchman Title: Managing Member
